DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “seamless manner” in claims 1, 8, 15 is a relative term which renders the claim indefinite. The term “seamless manner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-7, 9-14, 16-20 are rejected for being dependent on rejected claims and failing to cure the deficiencies of the parent claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickman et al (US 8386078) in view of Wang et al (US 20130325244).
	Regarding Claim 1, Hickman teaches a processor implemented method, comprising: 
	obtaining by a tele-presence robot a control command (see at least remote teleoperation application for a robot for a cook commanding the robot to prepare a meal in col. 12 lines 3-10)  
	parsing, by the tele-presence robot, the control command to determine a set of instructions and an associated task type to be executed (see at least determining the tasks and steps needed to suggest a meal based on refrigerator inventory in col. 18 lines 53-65); 
	dynamically querying, by the tele-presence robot, information from at least one of a first storage device, a second storage device, a third storage device and a fourth storage device, based on the determined set of instructions and the task type (see at least querying a server to receive shared information on an as-needed basis when a robotic device does not have information on an object to interact with or information to complete a task in col. 11 lines 16-26 and robot, cloud, and human interface computers in Fig. 3 all interpreted as separate storage devices), 
	wherein the information comprises at least one of navigation information and task execution information (see at least robot interacting with cloud to perform navigational functions and execution of mapping, inventory, voice recognition tasks in col. 4 lines 18-29), and wherein the at least one of the first storage device, the second storage device, the third storage device and the fourth storage device are queried 
	(i) until a response is obtained based on the determined set of instructions and the associated task type (see at least querying computing device with an image and/or information about an object until the robot receives information associated with the object in col. 18 lines 28-47 and Fig. 7), and 
	(ii) based on size and amount of the information available in the at least one of the first storage device, the second storage device, the third storage device and the fourth storage device (see at least basic instructions are stored on-board the robot but because the robot has limited memory (limited size and amount of information available) higher-level functionality is stored in the cloud and accessed by the robot as needed in col. 22 lines 14-33); 
	dynamically generating, by the tele-presence robot, an execution plan based on the obtained response and executing the dynamically generated execution plan thereof, wherein the step of the dynamically generating execution plan comprises executing one or more sub tasks specific with the associated task type (see at least step 712 in Fig. 7 and example plan to open refrigerator and suggest a meal based on inventory with multiple sub-tasks in col. 18 lines 53-65); 
	upon executing of the dynamically generated execution plan, validating the executed task type and the one or more sub tasks (see at least after executing a task based on a retrieved data element, determining a rating of success for the task and providing positive feedback to the control unit if successful in col. 13 lines 24-32); and 
	partitioning knowledge associated with the executed one or more sub tasks of the executed task type and storing the partitioned knowledge in the at least one of the first storage device, the second storage device, the third storage device and the fourth storage device respectively for subsequent task execution in a seamless manner (see at least request/response slug trails stored so that future requests hit an answer sooner in the path in col. 22 lines 33-48).
	Hickman does not appear to explicitly teach the following, but Wang does teach the robot receiving control commands via an edge device from a master device associated with a user (see at least user sending control commands to robot via a web pad or computing device in par. 0215-0217);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Hickman to incorporate the teachings of Wang wherein the telepresence robot receives control commands from a user via a web pad or computing device. The motivation to incorporate the teachings of Wang would be to enable media controls and video/audio feeds that make it easier for a user to interact with and educate a patient about a medical condition or procedure (see par. 0217).
Regarding Claim 2, Hickman as modified by Wang teaches the processor implemented method as claimed in claim 1 (see Claim 1 analysis). Hickman further teaches wherein the obtained response is stored in partial or in full in the at least one of the first storage device, the second storage device, the third storage device and the fourth storage device (see at least the robot storing the received information from the cloud for future recognitions in col. 18 lines 48-52  and Fig. 7 step 710 ).
Regarding Claim 4, Hickman as modified by Wang teaches the processor implemented method as claimed in claim 1 (see Claim 1 analysis).  Hickman further teaches wherein the at least one of the first storage device, the second storage device, and the fourth storage device correspond to an on-board memory of the tele-presence robot (see at least on-board robot storage storing basic instructions for mobility, safety, and general robot operation in col. 22 lines 14-32 and ), an edge, a cloud (see at least planning and processing performed by the cloud in Fig. 3) and a web interface respectively (see at least human interface performing introspection and high-level control in Fig. 3).
The following is not required by the claim but in order to expedite prosecution analysis is provided. Hickman does not appear to explicitly teach the following but Wang teaches:
the third storage device corresponds to the edge (see at least remote operator computing device 608 in par. 0212 and Fig. 6A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Hickman to incorporate the teachings of Wang wherein one of the storage mediums is a remote operator computing device. The motivation to incorporate the teachings of Wang would be to enable media controls and video/audio feeds that make it easier for a user to interact with and educate a patient about a medical condition or procedure (see par. 0217).

Regarding Claim 5, Hickman as modified by Wang teaches the processor implemented method as claimed in claim 1 (see Claim 1 analysis). Hickman further teaches wherein the step of partitioning knowledge associated with the executed task type and storing the partitioned knowledge is based on at least one of 
(i) a critical value assigned to the at least one of the first storage device, the second storage device, the third storage device and the fourth storage device, 
(ii) a specific application associated with the task type (see at least robot retrieving coffee making app and executing it to perform functions associated with making coffee in col. 11 lines 42-54), 
(iii) a domain specific to the associated task type, 
(iv) an environment of operating the tele-presence robot (see at least specific locations triggering robots to download new information in col. 22 lines 33-48), 
(v) a flag variable assigned to the at least one of the first storage device, the second storage device, the third storage device and the fourth storage device, 
(vi) a learning pattern (see at least robot storing received information from the cloud on-board to learn and adapt for future object recognition in col. 18 lines 48-52) and 
(vii) an input obtained from one or more users (see at least user downloading new routines for his or her robot from the cloud in col.  7 lines 15-34).

Regarding Claim 6, Hickman as modified by Wang teaches the processor implemented method as claimed in claim 5 (see Claim 5 analysis). Hickman further teaches wherein the learning pattern comprises at least one of 
(a) an adherence to (i) the critical value, 
(ii) the specific application associated with the task type (see at least rating data elements indicating how successful the data element has been when performed in the past to learn how to better respond in the future in col. 15 lines 40 to col. 16 line 3, see also data elements being application-specific instructions in col. 11 lines 61 to 67), 
(iii) the domain specific to the associated task type, 
(iv) the environment of operating the tele-presence robot (see at least other robots learning of an obstacle after a different robot notices a hallway is blocked and publishes an update of a pathway through that area in col. 22 lines 33-48 ), 
(v) the flag variable, 
(b) frequency of usage of information being queried, 
(c), the critical value being over-ridden, 
(d) a response time of the at least one of the first storage device, the second storage device, the third storage device and the fourth storage device (see at least slug trails used to storing previous requests and matching responses so that response time is faster for future requests in col. 22 lines 33-48), 
(e) communication failure during dynamic querying of information by the tele-presence robot, 
(f) a probability of the communication failure during an execution of a specific task type and 
(g) one or more log observations associated with an execution of a specific task type (see at least rating data elements indicating how successful the data element has been when performed in the past to learn how to better respond in the future in col. 15 lines 40 to col. 16 line 3 and request/response pairs logged so that future requests hit an answer sooner in the path in col. 22 lines 33-48).

	Regarding Claim 7, Hickman as modified by Wang teaches the processor implemented method as claimed in claim 1 (see Claim 1 analysis). Hickman further teaches wherein the step of executing the dynamically generated execution plan thereof comprises 
	dynamically querying the at least one of the first storage device, the second storage device, the third storage device and the fourth storage device for further information and obtaining one or more associated responses thereof for execution of the associated task type (see at least step 712 in Fig. 7 and example plan to open refrigerator and suggest a meal based on inventory with multiple sub-tasks in col. 18 lines 53-65, see also robot accessing instructions for higher-level functionality as needed from the cloud in col. 22 lines 14-32).
	Regarding Claim 8, Hickman teaches a tele-presence robot (see at least teleoperation robot in col. 12 lines 3-10 and robot in col. 6 lines 45-57), comprising: 
	a memory storing instructions (see at least memory or storage 204 in col. 12 lines 3-10); 
	one or more communication interfaces (see at least robot having wired and wireless links in col. 12 lines 3-10) and 
	one or more hardware processors coupled to the memory via the one or more communication interfaces (see at least robot using wireless links to access cloud servers in col. 12 lines 3-10 ), wherein the one or more hardware processors are configured by the instructions to: 
	The steps that the hardware processors are configured by the instructions to implement are interpreted to be the same as the method of claim 1. Hickman as modified by Wang also teaches the robot for implementing  the method of Claim 1(see Claim 1 analysis for rejection of the method).
	Regarding Claim 9, Hickman as modified by Wang also teaches the robot for implementing  the method of Claim 2 (see Claim 2 analysis for rejection of the method).
	Regarding Claim 11, Hickman as modified by Wang also teaches the robot for implementing  the method of Claim 4 (see Claim 4 analysis for rejection of the method).
	Regarding Claim 12, Hickman as modified by Wang also teaches the robot for implementing  the method of Claim 5 (see Claim 5 analysis for rejection of the method).
	Regarding Claim 13, Hickman as modified by Wang also teaches the robot for implementing  the method of Claim 6 (see Claim 6 analysis for rejection of the method).
	Regarding Claim 14, Hickman as modified by Wang also teaches the robot for implementing  the method of Claim 7 (see Claim 7 analysis for rejection of the method).

	Regarding Claim 15, Hickman teaches one or more non-transitory machine-readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors (see at least non-transitory computer readable media executed by processors in col. 17 line 51 to col. 18 line 5) cause knowledge partitioning for task execution (see at least col. 22 lines 14-32).
	Hickman does not appear to teach all of the following, but Wang does teach  conversational tele- presence robots in a geographically separated environment by (see at least user interacting with patient through telepresence robot in par. 0217)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Hickman to incorporate the teachings of Wang wherein the telepresence robot facilitates conversation between a user and a patient located near the telepresence robot. The motivation to incorporate the teachings of Wang would be to enhance doctor-patient interaction by allowing them to be in different locations and automatically recognizing patients and retrieving their records (see par. 0315). 
The claimed steps for causing knowledge partitioning are interpreted to have the same scope as the method of Claim 1. Hickman as modified by Wang also teaches non-transitory machine readable information storage media for implementing the steps in the method of Claim 1 (see Claim 1 analysis for rejection of the method).
Regarding Claim 16, Hickman as modified by Wang also teaches non-transitory machine readable information storage media for implementing the steps in the method of Claim 2 (see Claim 2 analysis for rejection of the method).
Regarding Claim 18, Hickman as modified by Wang also teaches non-transitory machine readable information storage media for implementing the steps in the method of Claim 4 (see Claim 4 analysis for rejection of the method).
Regarding Claim 19, Hickman as modified by Wang also teaches non-transitory machine readable information storage media for implementing the steps in the method of Claim 6 (see Claim 6 analysis for rejection of the method).
Regarding Claim 20, Hickman as modified by Wang also teaches non-transitory machine readable information storage media for implementing the steps in the method of Claim 7 (see Claim 7 analysis for rejection of the method).

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickman in view of Wang and Lam et al (US 10896675)
	Regarding Claim 3, Hickman as modified by Wang teaches the processor implemented method as claimed in claim 1 (see Claim 1 analysis). 
	Hickman and Wang do not appear to explicitly teach the following, but Lam does teach wherein the at least one of the first storage device, the second storage device, the third storage device and the fourth storage device are queried in a sequential manner for obtaining the response based on a priority flag set for each of the at least one of the first storage device, the second storage device, the third storage device and the fourth storage device (see hotword model 118 and local ASR 116 assigned highest priority and process the audio data first, if neither the hotword model nor the local ASR detects a command, the audio data is sent to the remote ASR server, which is assigned a lower priority for processing and detection of lower priority commands in col. 9 lines 23-42). 	The interpretation is that the high priority assigned to the local ASR and hotword model are high priority flags and the low priority assigned to the remote ASR server is a low priority flag, and the storage devices are queried sequentially in order of priority flag to find a command that matches the audio data. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Hickman as modified by Wang to incorporate the teachings of Lam wherein the each command storage device has a priority flag based on the priority of the commands it stores. The motivation to incorporate the teachings of Lam would be to provide low latency for high priority commands that need evaluation to be completed within a predetermined amount of time (see col. 1 lines 27-36).
Regarding Claim 10, Hickman as modified by Wang also teaches the robot for implementing  the method of Claim 3 (see Claim 3 analysis for rejection of the method).
Regarding Claim 17, Hickman as modified by Wang and Lam also teaches non-transitory machine readable information storage media for implementing the steps in the method of Claim 3 (see Claim 3 analysis for rejection of the method).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breazeal et al (US 20160199977) discloses a conversational telepresence robot that communicates with a cloud server and stores results of human interaction for machine learning to improve future interaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664